EXHIBIT 10.01

 

EXECUTION COPY

AMENDMENT NO. 4 AND CONSENT TO CREDIT AGREEMENT

THIS AMENDMENT NO. 4 AND CONSENT TO CREDIT AGREEMENT (“Agreement”) is being
executed and delivered as of July 22, 2002, by and among Great Lakes Dredge &
Dock Corporation, a Delaware corporation (the “Borrower”), the other “Loan
Parties” from time to time party to the Credit Agreement referred to and defined
below (collectively, the “Loan Parties”), the financial institutions from time
to time party to such Credit Agreement referred to and defined below
(collectively, the “Lenders”) and Bank of America, N.A. (as successor to Bank of
America National Trust and Savings Association), as representative of the
Lenders (in such capacity, the “Issuing Lender” and the “Administrative
Agent”).  Undefined capitalized terms used herein shall have the meanings
ascribed to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties, the Lenders, the Administrative
Agent and the Issuing Lender have entered into that certain Credit Agreement
dated as of August 19, 1998 (as heretofore amended and restated by certain
amendments dated as of October 8, 1999, October 23, 2000 and April 24, 2001, the
“Credit Agreement”), pursuant to which, among other things, the Lenders have
agreed to provide, subject to the terms and conditions contained therein,
certain loans and other financial accommodations to the Borrower;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and, subject to the terms and conditions of
this Agreement, the Administrative Agent and the Lenders’ hereby agree to amend
the Credit Agreement to modify the existing total leverage ratio and debt
service coverage ratio covenants in the Credit Agreement;

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it desires to either: (i) acquire the outstanding equity interests held by
Ballast Nedam Group N.V. and its Affiliates (collectively, “Ballast”) in North
American Trailing Company, a Delaware corporation (“Trailing”), and NATCO
Dredging Limited Partnership, a Delaware limited partnership (“NATCO”), or (ii)
dissolve or liquidate NATCO (which may include a contribution of NATCO’s equity
interests to Great Lakes, Trailing or another Loan Party) (in either case,
collectively, the “NATCO Transactions”);

WHEREAS, the Borrower and its Subsidiaries may be prohibited under Sections
6.1(a),  6.2(a), 6.2(b), 6.2(g) or 6.3(a) of the Credit Agreement from entering
into or consummating the NATCO Transactions; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders, and subject to the terms and conditions of this Agreement, the
Administrative Agent and the Lenders hereby do, consent to the NATCO
Transactions and waive any non-compliance with the foregoing provisions of the
Credit Agreement with respect to such transactions.

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent, such parties hereby agree as
follows:

1.             Amendment to Credit Agreement.  Subject to the satisfaction of
each of the conditions set forth in Section 3 of this Agreement, the Credit
Agreement is amended as follows (unless otherwise specified, section and
schedule references refer to sections and schedules of the Credit Agreement):

 

(a)           The table set forth in Section 6.3(b) is deleted and replaced in
its entirety with the following table:

 

“Period

 

Ratio

June 30, 2002 through and including March 31, 2003

 

4.80 to 1.00

 

 

 

April 1, 2003 through and including December 31, 2003

 

4.60 to 1.00

 

 

 

January 1, 2004 through and including December 31, 2004

 

4.40 to 1.00

 

 

 

January 1, 2005 and thereafter

 

4.25 to 1.00”

 

(b)           The table set forth in Section 6.3(d) is deleted and replaced in
its entirety with the following table:

 

“Period

 

Ratio

June 30, 2002 through and including December 31, 2003

 

1.25 to 1.00

 

 

 

January 1, 2004 through and including December 31, 2004

 

1.50 to 1.00

 

 

 

January 1, 2005 and thereafter

 

2.00 to 1.00”

 

                (c)           Schedule I is amended to modify the definitions of
“Applicable Base Rate Margin,” “Applicable Commitment Fee Percentage,”
“Applicable Eurodollar Rate Margin,” “Applicable Financial Letter of Credit Fee
Percentage,” and “Applicable Performance Letter of Credit Fee Percentage” to
delete and replace the ratio “3.75 to 1.00” set forth at the end of clause (i)
thereof with the ratio “4.25 to 1.00” and to further amend such definition by
deleting and replacing in its entirety the table set forth therein with the
following table:

 

2

--------------------------------------------------------------------------------


 

Total Leverage Ratio

 

Applicable Base Rate Margin

 

Applicable Commitment Fee Percentage

 

Applicable Eurodollar Rate Margin

 

Applicable Financial Letter of Credit Fee Percentage

 

Applicable Performance Letter of Credit Fee Percentage

 

Less than or equal to 2.25x

 

0.00

%

0.30

%

1.25

%

1.25

%

0.625

%

Greater than 2.25x but less than or equal to 2.75x

 

0.0

%

0.35

%

1.50

%

1.50

%

0.750

%

Greater than 2.75x but less than or equal to 3.25x

 

0.25

%

0.40

%

1.75

%

1.75

%

0.875

%

Greater than 3.25x but less than or equal to 3.75x

 

0.50

%

0.45

%

2.00

%

2.00

%

1.00

%

Greater than 3.75x but less than or equal to 4.25x

 

0.75

%

0.50

%

2.25

%

2.25

%

1.125

%

Greater than 4.25x

 

1.00

%

0.50

%

2.50

%

2.50

%

1.25

%

 

2.             Consent to Credit Agreement.   Subject to the satisfaction of the
conditions set forth in Section 3 of this Agreement, the Lenders hereby (a)
consent to the execution, delivery and the performance of the NATCO Transactions
by the Borrower and its Subsidiaries subject to the provisions of the Credit
Agreement other than those provisions expressly waived or excused pursuant to
clauses (b) and (c) of this Section, (b) waive any noncompliance with Sections
6.1(a),  6.2(a), 6.2(b), 6.2(g) or 6.3(a) of the Credit Agreement as a result of
the consummation of the NATCO Transactions and (c) agree that no amounts which
are required to be expended by the Borrower or any of its Subsidiaries in
connection with the consummation of the NATCO Transactions shall be considered
to be usage of the amounts permitted under Sections 6.2(b)(viii)(B), 6.2(b)(x),
6.2(b)(xii) or 6.3(a) of the Credit Agreement, in each case under this Section 2
subject to the following provisions:

(a)   promptly following the execution and delivery thereof, Borrower shall
deliver, or cause to be delivered, all material documentation pursuant to which
the NATCO Transactions are consummated, including, without limitation, all
purchase agreements and other liquidation or dissolution documents and
certificates;

(b)   in the event the NATCO Transactions consist of an acquisition by the
Borrower or any existing wholly-owned Subsidiary of the Borrower of all of the
outstanding equity interests held by Ballast in Trailing and NATCO, then,
promptly after the consummation thereof, the Borrower shall (i) cause each of
NATCO and Trailing to execute and deliver to the Administrative Agent the
Collateral Documents and related documents, certificates and opinions that would
be required by Sections 6.1(p) and 6.1(q) of the Credit Agreement if NATCO and
Trailing were each then first acquired by the Borrower as new Subsidiaries,
including, without

3

--------------------------------------------------------------------------------


 

limitation, a Subsidiary Guaranty,  Contribution Agreement, Receivables Security
Agreement, Master Intercompany Demand Note, and Note Pledge Agreement or (ii)
cause each of NATCO and Trailing to merge or consolidate with and into one or
more of the Guarantors and provide the Administrative Agent with evidence
reasonably satisfactory to it of such mergers or consolidations;

(c)   the cash purchase price paid by the Borrower and its Subsidiaries for the
equity interests in Trailing and NATCO held by Ballast shall not exceed
$5,500,000 in the aggregate; and

(d)   the NATCO Transactions shall only be consummated pursuant to documentation
in form and substance reasonably acceptable to the Administrative Agent.

Subject to the satisfaction of the conditions set forth in Section 3 of this
Agreement, the Lenders hereby additionally authorize the Administrative Agent to
execute and deliver, and the Administrative Agent hereby agrees to execute and
deliver, an amendment to the Intercreditor Agreement, in form and substance
acceptable to the Administrative Agent, permitting the “Sureties” party to and
as defined in the Intercreditor Agreement to release their liens on and security
interests in all or any part of the property  constituting “Solely Reliance
Collateral” (as defined in the Intercreditor Agreement) notwithstanding the
provisions of Section 4.9 of the Intercreditor Agreement.

3.             Effectiveness of this Agreement; Conditions Precedent.  The
provisions of Sections 1 and 2 of this Agreement shall be deemed to have become
effective as of the date of this Agreement, but such effectiveness shall be
expressly conditioned upon the Administrative Agent’s receipt of each of the
following:

(a)           originally-executed counterparts of this Agreement executed by
Authorized Officers of the Borrower, the other Loan Parties and by duly
authorized officers of the Majority Lenders; and

(b)           payment in full from the Borrower, in immediately available funds,
of the fees required under that certain fee letter dated as of  July 10, 2002 by
and among Bank of America, N.A., Banc of America Securities LLC and the
Borrower, including, without limitation, the Lenders’ amendment fee provided for
therein in the amount of $65,250, which amendment fee shall be allocated by the
Administrative Agent among the Lenders in accordance with their respective
Percentages and shall be fully earned and non-refundable when paid.

4.             Representations and Warranties.

(a)           The Borrower and each other Loan Party hereby represents and
warrants that this Agreement and the Credit Agreement as amended hereby
(collectively, the “Amendment Documents”) constitute legal, valid and binding
obligations of the Borrower and the other Loan Parties enforceable against the
Borrower and the other Loan Parties in accordance with their terms.

4

--------------------------------------------------------------------------------


 

(b)           The Borrower and each other Loan Party hereby represents and
warrants that its execution, delivery and performance of this Agreement and the
other Amendment Documents have been duly authorized by all proper corporate
action, do not violate any provision of its articles or certificate of
incorporation or bylaws, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which it or any of its Affiliates is bound (which has not been
previously obtained), including without limitation, the Note Indenture and the
Reliance Agreement.

(c)  The Borrower and each other Loan Party hereby represents and warrants that,
both before and after giving effect to the provisions of this Agreement, (i) no
Default or Event of Default has occurred and is continuing or will have occurred
and be continuing and (ii) all of the representations and warranties of the
Borrower and each other Loan Party contained in the Credit Agreement and in each
other Loan Document (other than representations and warranties which, in
accordance with their express terms, are made only as of an earlier specified
date) are, and will be, true and correct as of the date of its execution and
delivery hereof or thereof in all material respects as though made on and as of
such date.

5.             Reaffirmation, Ratification and Acknowledgment.  The Borrower and
each other Loan Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Administrative Agent, under each Loan
Document to which it is a party, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Loan Documents and (c) agrees that neither such ratification and
reaffirmation, nor the Administrative Agent’s, or any Lender’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or such other Loan Parties with respect to any
subsequent modifications to the Credit Agreement or the other Loan Documents. 
As modified hereby, the Credit Agreement is in all respects ratified and
confirmed, and the Credit Agreement as so modified by this Amendment shall be
read, taken and so construed as one and the same instrument.  Each of the Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.  Except as is expressly described in Section 2 of this Agreement,
neither the execution, delivery nor effectiveness of this Agreement shall
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, or of any Default or Event of Default (whether or not known to the
Administrative Agent or the Lenders), under any of the Loan Documents.  This
Agreement and each of the other Amendment Documents shall constitute Loan
Documents for purposes of the Credit Agreement.

6.             Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws and decisions of the State of Illinois
(including S.H.A. 735 ILCS 105/5-1, et. seq., but without giving effect to any
other conflicts of law provisions).

7.             Administrative Agent’s Expenses.   The Borrower hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable
out-of-pocket expenses, including, without limitation, attorneys’ and
paralegals’ fees, it has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Agreement and
the other documents, agreements and instruments contemplated hereby.

5

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same agreement among the parties.

* * * *

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

GREAT LAKES DREDGE & DOCK CORPORATION




By:

/s/Deborah A. Wensel

Name:

Deborah A. Wensel

Title:

Vice President and CFO



GREAT LAKES DREDGE & DOCK COMPANY




By:

/s/Deborah A. Wensel

Name:

Deborah A. Wensel

Title:

Vice President and CFO



DAWSON MARINE SERVICES COMPANY
(formerly, Dawson Dredging Company)




 

 

By:

/s/Deborah A. Wensel

Name:

Deborah A. Wensel

Title:

Vice President and CFO



FIFTY-THREE DREDGING CORPORATION




By:

/s/Deborah A. Wensel

Name:

Deborah A. Wensel

Title:

Vice President and CFO



GREAT LAKES CARRIBEAN DREDGING, INC.




By:

/s/Deborah A. Wensel

Name:

Deborah A. Wensel

Title:

Vice President and CFO

 

 

--------------------------------------------------------------------------------


 

NORTH AMERICAN SITE DEVELOPERS, INC.




By:

/s/Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Vice President and CFO

 

 

2

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A. (as successor to Bank of America National Trust and
Savings Association), as Administrative Agent





 

By:

/s/Kristine Thennes

Name:

Kristine Thennes

Title:

Vice President





 

BANK OF AMERICA, N.A. (as successor to Bank of America National Trust and
Savings Association), as a Lender





 

By:

/s/Steven R. Arentsen

Name:

Steven R. Arentsen

Title:

Senior Vice President





 

FLEET NATIONAL BANK (as successor to Summit Bank)





 

By:

/s/Rick Debel (for Bonnie Gershon)

Name:

Rick Debel

Title:

Senior Vice President





 

LASALLE BANK NATIONAL ASSOCIATION




By:

/s/Drew E. Buriak

Name:

Drew E. Buriak

Title:

Vice President





 

COMERICA BANK-DETROIT





 

By:

/s/Alan S. Carlyle

Name:

Alan S. Carlyle

Title:

AVP

 

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY



 

 

By:

/s/M. Alejandra Dukes

Name:

M. Alejandra Dukes

Title:

Officer





 

FIRSTAR BANK, N.A.



 

 

By:

 

Name:

 

Title:

 





 

NATIONAL CITY BANK OF MICHIGAN/ILLINOIS





 

By:

/s/Mark R. Long

Name:

Mark R. Long

Title:

Senior Vice President





 

OAK BROOK BANK- OAK BROOK





 

By:

/s/Henry Wessel

Name:

Henry Wessel

Title:

Vice President





 

WELLS FARGO BANK, NA





 

By:

/s/R. Duncan Sinclair

Name:

R. Duncan Sinclair

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------